Citation Nr: 0503191	
Decision Date: 02/08/05    Archive Date: 02/22/05

DOCKET NO.  97-32 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for genitourinary 
problems due to undiagnosed illness.

2.  Entitlement to service connection for skin disease due to 
undiagnosed illness.  

3.  Entitlement to service connection for nausea, weight 
loss, diarrhea, and loss of appetite due to undiagnosed 
illness.  

4.  Entitlement to service connection for fatigue due to 
undiagnosed illness.

5.  Entitlement to service connection for a depressive 
disorder and insomnia due to undiagnosed illness.

6.  Entitlement to service connection for dizziness due to 
undiagnosed illness.  

7.  Entitlement to service connection for muscle contraction 
headaches due to undiagnosed illness.  

8.  Entitlement to service connection for memory loss due to 
undiagnosed illness.

9.  Entitlement to service connection for lung weakness and 
chest pain due to undiagnosed illness.

10.  Entitlement to service connection for coughing, 
sneezing, runny nose, and sinus problems due to undiagnosed 
illness.

11.  Entitlement to service connection for joint pains due to 
undiagnosed illness.

12.  Entitlement to service connection for fever due to 
undiagnosed illness.


REPRESENTATION

Appellant represented by:  Mississippi Veterans Affairs 
Commission


ATTORNEY FOR THE BOARD

William Harryman, Counsel


INTRODUCTION

The veteran served on active duty from December 1988 to 
November 1992.  He served in the Southwest Asia Theater of 
Operations from January 1991 to May 1991 and was awarded the 
Southwest Asia Service Medal with one star and the Kuwait 
Liberation Medal, among others.

Despite multiple attempts, the RO has been unable to verify 
any post-active duty reserve service or to obtain any 
corresponding service medical records.  To the extent 
possible, the other development requested in the Board's 
October 1998 Remand has been completed and the case is now 
before the Board for final appellate consideration.  

The issues relating to service connection for nausea, weight 
loss, diarrhea, and loss of appetite and for lung weakness 
and chest pain, each as due to undiagnosed illness, are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify you if further action is 
required on your part.


FINDINGS OF FACT

1.  The medical evidence shows that the veteran has chronic 
prostatitis or urethritis that was first manifested several 
years after his separation from service and that is not due 
to any injury or disease in service.  

2.  The medical evidence does not show that the veteran has a 
chronic skin disease.  

3.  The lay and medical evidence shows that the veteran has 
an undiagnosed illness manifested by fatigue, but that 
illness does not result in significant impairment.  

4.  The medical evidence shows that the veteran has 
depressive disorder, a known diagnosed disorder, that was 
first manifested after service.  

5.  The lay and medical evidence shows that the veteran has 
an undiagnosed illness manifest by insomnia, but that illness 
does not result in significant impairment.  

6.  The lay and medical evidence shows that the veteran has 
an undiagnosed illness manifested by occasional dizziness.  

7.  The medical evidence shows that the veteran has periodic 
muscle contraction headaches, a known diagnosed disorder, 
that were first manifested after service.  

8.  The medical evidence does not show that the veteran has 
an undiagnosed illness manifest by memory loss.  

9.  The medical evidence does not show that the veteran has a 
chronic undiagnosed illness manifest by coughing, sneezing, 
runny nose, and sinus problems.  The medical evidence does 
show that the veteran has recurrent allergic vasomotor 
rhinitis, a known diagnosed disorder,.  

10.  The evidence shows that any joint pains that the veteran 
may have are attributable to injuries sustained in a motor 
vehicle accident approximately two years after his separation 
from service.  

11.  The evidence does not show that the veteran has an 
undiagnosed illness manifest by fevers.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for genitourinary 
problems due to undiagnosed illness are not met.  38 U.S.C.A. 
§§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.317 (2004).  

2.  The criteria for service connection for skin disease due 
to undiagnosed illness are not met.  38 U.S.C.A. §§ 1110, 
1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2004).  

3.  The criteria for service connection for fatigue due to 
undiagnosed illness are not met.  38 U.S.C.A. §§ 1110, 1117, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2004).  

4.  The criteria for service connection for a depressive 
disorder and insomnia due to undiagnosed illness are not met.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.317 (2004).  

5.  The criteria for service connection for dizziness due to 
undiagnosed illness are met.  38 U.S.C.A. §§ 1110, 1117, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2004).  

6.  The criteria for service connection for muscle 
contraction headaches due to undiagnosed illness are not met.  
38 U.S.C.A. §§ 1110, 1117, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.317 (2004).  

7.  The criteria for service connection for memory loss due 
to undiagnosed illness are not met.  38 U.S.C.A. §§ 1110, 
1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2004).  

8.  The criteria for service connection for coughing, 
sneezing, runny nose, and sinus problems due to undiagnosed 
illness are not met.  38 U.S.C.A. §§ 1110, 1117, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.317 (2004).  

9.  The criteria for service connection for joint pains due 
to undiagnosed illness are not met.  38 U.S.C.A. §§ 1110, 
1117, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2004).  

10.  The criteria for service connection for fever due to 
undiagnosed illness are not met.  38 U.S.C.A. §§ 1110, 1117, 
1131, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

A VCAA notice letter consistent with 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) must:  (1) inform the claimant about 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  See Pelegrini v. Principi, 
18 Vet. App. 112 (2004).

The veteran and his representative have been provided with a 
copy of the appealed February 1997 rating decision, a 
September 1997 statement of the case, and a supplemental 
statement of the case dated in August 2004 that discussed the 
pertinent evidence, and the laws and regulations related to 
claims of service connection for various residuals due to 
exposure to herbicide.  Moreover, these documents essentially 
notified them of the evidence needed by the veteran to 
prevail on his claims.  

In addition, in a March 2002 letter, the RO notified the 
veteran of the evidence needed to substantiate his claim, and 
offered to assist him in obtaining any relevant evidence.  
This letter gave notice of what evidence the appellant needed 
to submit and what evidence VA would try to obtain.  The 
veteran was also invited to submit "any" additional 
information to the RO.  See Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Pelegrini, supra.  The veteran was told that 
he needed evidence showing an injury in service, or that a 
disease was made worse during service, or an event in service 
caused injury or disease.  The RO related that the veteran 
also needed to submit evidence of a current disability.  The 
RO stated that this could be shown by medical evidence.  
Lastly he was told that in order to substantiate his claim of 
service connection he needed to submit or identify evidence 
of a relationship between his current disability and an 
injury, disease, or event in service.  He was informed that 
medical records or medical opinions usually showed this type 
of evidence.  He was told that service connection could also 
be awarded on a presumptive basis under the law, as to 
certain disabilities.  

As it pertained to respective responsibilities, the veteran 
was told that VA would obtain service medical records, 
military service records and VA records that were necessary.  
He was also told that VA would obtain all medical records 
that the veteran told them about and that they would get a 
medical opinion if it were necessary.  He was informed to 
provide information so that VA could obtain relevant 
treatment records.  In this regard, he was told to complete 
sign and return the enclosed VA Form 21-4142, Authorization 
for Release of Information, for any private health care 
provider he wished VA to obtain records.  The veteran was 
further informed that he could submit any additional 
information or evidence to VA, preferably within 30 days.

In light of the foregoing, the Board finds that the rating 
decision, statement of the case, supplemental statements of 
the case, and notice letter dated in March 2002 complied with 
the specific requirements of Quartuccio (identifying evidence 
to substantiate the claims, the relative duties of VA and the 
claimant to obtain evidence, and affording him an opportunity 
to submit all pertinent evidence pertaining to his claims 
that he might have); and Charles v. Principi, 16 Vet. App. 
370 (2002) (identifying the document that satisfies VCAA 
notice).

The Court's decision in Pelegrini, supra, held in part that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), should be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In the present case, the VCAA was not in effect at 
the time of the initial determination by the RO.  In March 
2002, the RO provide notice to the claimant regarding what 
information and evidence is needed to substantiate his claims 
on appeal, as well as what information and evidence must be 
submitted by the claimant, what information and evidence will 
be obtained by VA, and the need for the claimant to submit 
pertinent evidence pertaining to his claims.  

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was non-prejudicial.  While the 
notice provided to the appellant in March 2002 was not given 
prior to the first AOJ adjudication of the claims, the notice 
was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated and a 
supplemental statement of the case was mailed to the 
appellant in August 2004.  

The Board observes that the claimant has been provided with 
every opportunity to submit evidence and argument in support 
of his claims, and to respond to VA notices.  Therefore, not 
withstanding Pelegrini, to decide the appeal would not be 
prejudicial error to the claimant.  In this regard, 
throughout this appeal process, VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  Specifically, VA has associated with the claims 
folder the veteran's service medical records, outpatient 
treatment reports and VA examination reports.  The veteran 
has not identified any additional evidence pertinent to his 
claims, not already of record and there are no additional 
records to obtain.  Moreover, as noted above, the veteran has 
been informed of the type of evidence necessary to 
substantiate his claims, as well as the respective 
responsibilities of himself and VA as it pertains to his 
claims.  

Given the foregoing, the Board concludes that VA has 
satisfied the notice and assistance provisions as found in 
the VCAA.  Consequently, an adjudication of the appeal at 
this juncture is proper.  Certainly, no useful purpose would 
be served in remanding this matter for yet more development.  
Such a remand would result in unnecessarily imposing 
additional burdens on VA, with no additional benefit flowing 
to the veteran.  The Court of Appeals for Veterans Claims has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  In fact, the 
Court has stated, "The VCAA is a reason to remand many, many 
claims, but it is not an excuse to remand all claims."  
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

Where a veteran served 90 days or more during a period of war 
or during peacetime service after December 31, 1946, and 
peptic ulcer disease becomes manifest to a degree of 
10 percent within 1 year from the date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 
3.309 (2004).  

VA shall pay compensation in accordance with chapter 11 of 
title 38, United States Code, to a Persian Gulf veteran with 
a qualifying chronic disability that became manifest either 
during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War, or to a degree of 10 percent or more not later than 
December 31, 2006.  The term "qualifying chronic 
disability" means a chronic disability resulting from any of 
the following (or any combination of any of the following): 

(1) A medically unexplained chronic multisymptom illness 
(such as chronic fatigue syndrome, fibromyalgia, and 
irritable bowel syndrome) that is defined by a cluster of 
signs or symptoms.   
(2) Any diagnosed illness that the Secretary determines 
warrants a presumption of service-connection.   
(3) An undiagnosed illness in a veteran who exhibits 
objective indications of chronic disability resulting from an 
illness or combination of illnesses manifested by one or more 
signs or symptoms such as those listed below, provided that 
such disability by history, physical examination, and 
laboratory tests cannot be attributed to any known clinical 
diagnosis. 

"Objective indications of chronic disability" include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification. 

For purposes of this section, disabilities that have existed 
for 6 months or more and disabilities that exhibit 
intermittent episodes of improvement and worsening over a 
6-month period will be considered chronic.  The 6-month 
period of chronicity will be measured from the earliest date 
on which the pertinent evidence establishes that the signs or 
symptoms of the disability first became manifest. 

For the purposes of this section, signs or symptoms which may 
be manifestations of undiagnosed illness include, but are not 
limited to: 

(1) Fatigue  
(2) Signs or symptoms involving skin  
(3) Headache  
(4) Muscle pain  
(5) Joint pain  
(6) Neurologic signs or symptoms  
(7) Neuropsychological signs or symptoms  
(8) Signs or symptoms involving the respiratory system (upper 
or lower)  
(9) Sleep disturbances  
(10) Gastrointestinal signs or symptoms  
(11) Cardiovascular signs or symptoms  
(12) Abnormal weight loss  
(13) Menstrual disorders. 
 
Compensation shall not be paid under this section if there is 
affirmative evidence that an undiagnosed illness was not 
incurred during active military, naval, or air service in the 
Southwest Asia theater of operations during the Persian Gulf 
War; or if there is affirmative evidence that an undiagnosed 
illness was caused by a supervening condition or event that 
occurred between the veteran's most recent departure from 
active duty in the Southwest Asia theater of operations 
during the Persian Gulf War and the onset of the illness; or 
if there is affirmative evidence that the illness is the 
result of the veteran's own willful misconduct or the abuse 
of alcohol or drugs.  38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  

The record shows that the appellant is a Persian Gulf War 
veteran and, therefore, that the initial threshold criterion 
is met for service connection for disabilities under the 
provisions of 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  

Genitourinary problems 

The service medical records are completely negative for any 
complaints, abnormal clinical findings, or diagnosis of any 
genitourinary disorder.  

At the time of the September 1994 Persian Gulf examination, 
the veteran did not report any genitourinary problems and no 
pertinent abnormal clinical findings were noted.  

Private treatment records show that the veteran was treated 
for a urinary tract infection on two occasions in December 
1992.  He was seen on three occasions between May 1998 and 
May 1999 for complaints of frequent painful urination.  The 
examiner's impression was probable prostatitis vs. 
urethritis.  

A VA genitourinary compensation examination was conducted in 
June 1997.  The veteran reported that he had had one episode 
of urinary tract infection in 1992 or 1993 associated with 
difficulty voiding, urinary frequency, small stream, etc.  
After that infection cleared up, he had not had any further 
urinary tract infections.  The examiner stated, however, 
that, on further questioning, the veteran admitted to having 
nocturia three or four times a night, but he indicated that 
he was able to void satisfactorily.  He denied a history of 
hematuria, urinary retention, urinary calculus, etc.  
Although the abdominal examination was reportedly negative, 
the veteran refused a rectal examination.  A urinalysis 
showed no abnormal findings.  The examiner's impression was 
urinary tract infection by history, 1992.  

In October 1996, the veteran submitted statements by several 
individuals.  One, by a longtime friend, noted that, in 
December 1992, he "was stricken with a particularly nasty 
urinary tract infection that caused him to seek professional 
medical attention on two occasions in that month.  This 
condition persisted and worsened, ultimately developing into 
a flu-like condition that caused [him] to experience 
headaches, nausea, and physical and mental fatigue."  The 
Board notes that, although the friend is competent to 
describe his observations of the veteran, his statement that 
the urinary tract infection persisted and worsened is not 
borne out by the medical records and is, therefore, not 
entitled to any probative weight.  Moreover, his statement 
that the infection "developed" into a flu-like condition is 
also not corroborated by medical evidence and is not relevant 
to whether he had a chronic undiagnosed genitourinary 
disorder.  Espiritu v. Derwinski, 2 Vet. App. 492, 494 
(1992).  

Another statement, by the veteran's mother, also related the 
veteran's late-December 1992 urinary tract symptoms and 
treatment, as well as her recollection of the veteran's 
opinion that his problems might have resulted from some 
contaminated water he consumed while in Kuwait.  Neither the 
veteran nor his mother is competent to comment on the 
etiology of his urinary tract infection.  Espiritu.  

The most recent evidence of genitourinary symptoms is the 
private treatment records dated in 1998 and 1999 that show a 
diagnosis of probable prostatitis or urethritis.  While the 
veteran's urinary tract symptoms at that point appear to have 
been chronic, in that he had reported similar symptoms 
referable to his urinary tract since 1997, the private 
examiner clearly believed that the manifestations were 
attributable to a defined genitourinary disorder, despite the 
fact that he apparently was unable to distinguish between 
prostatitis or urethritis as the etiology of the veteran's 
reported symptoms.  Nevertheless, the available medical 
evidence indicates that the veteran has a chronic diagnosed 
genitourinary disorder that was first manifested several 
years after his separation from service and that no examiner 
has attributed to service in any way.  

Because the veteran's genitourinary disorder is not 
undiagnosed, disability compensation is not payable under the 
provisions of 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317.  
Moreover, because there is no evidence that the disorder 
began during service or is otherwise attributable to service, 
service connection is also not warranted on a direct service 
incurrence basis.  38 U.S.C.A. §§ 1110, 1131.  

In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b).  In this case, the Board finds that 
the preponderance of the evidence is against the veteran's 
claim and that, therefore, the provisions of § 5107(b) are 
not applicable.  

Skin disease 

The service medical records are completely negative for any 
complaints, abnormal clinical findings, or diagnosis of any 
skin disease.  

A VA Persian Gulf examination was conducted in August 1994, 
at which time the veteran reported having a rash that would 
come and go.  No skin rash was found on examination.  

In June 1997, a VA compensation skin examination was 
conducted.  The veteran reported that his skin problem began 
about the end of 1992.  It would occur mainly on his upper 
chest and forearms, only when he was out in the sun, and 
could make his skin itch and burn, but only after he would 
rub it, and would then appear red.  On examination, no skin 
rash was identified.  The examiner indicated that he appeared 
to be having some sort of photosensitivity.  

The veteran's mother stated in September 1996 that he 
developed a rash in early 1993, in conjunction with numerous 
other symptoms.  A friend of the veteran wrote in January 
1997 that he suffered from sporadic rashes.  

As set forth above, payment of VA disability compensation 
under the provisions of § 3.317 requires objective 
indications of chronic disability.  In this case, although a 
friend of the veteran and his mother have corroborated the 
veteran's report of a periodic rash, those notations are very 
non-specific as to the location and severity of such a rash.  
In addition, the record does not contain any medical 
observation of such a rash.  Although the Board does not 
question the veracity of the lay statements, the veteran did 
not mention that he had rashes to any physicians during 
numerous VA and private outpatient visits from 1992 to 1999.  
He did mention the complaint to a VA examiner in June 1997, 
but that examiner could not identify any rash at that time.  
The examiner did state that the veteran could be having some 
type of photosensitivity.  

In the absence of specific verification that the veteran does 
indeed have periodic rashes, the criteria of § 3.317 are not 
met.  Service connection for skin disease on that basis is 
denied.  Because the evidence does not show that a skin rash 
began in service or is otherwise attributable to service, 
service connection on the basis of direct service incurrence 
must also be denied.  

In this case, the Board finds that the preponderance of the 
evidence is against the veteran's claim and that, therefore, 
the provisions of § 5107(b) are not applicable.  

Fatigue

The service medical records are completely negative for any 
complaints, abnormal clinical findings, or diagnosis of 
fatigue.  

At the time of the September 1994 Persian Gulf examination, 
the veteran did not report any fatigue.  The post-service VA 
and private treatment records do not mention a complaint of 
fatigue.  

The lay statements by the veteran's mother and two of his 
friends note that he had experienced either mental or 
physical fatigue since returning from service.  

The June 1997 VA examiner noted the veteran's report that his 
fatigue began in 1992/1993 and was intertwined with the rest 
of his complaints.  He stated that he was "just sick" and 
had difficulty getting out of bed in the morning.  
Nevertheless, the examiner noted that he was attending school 
full time and had not missed any school because of the 
fatigue.  The examiner's diagnoses included a subjective 
history of fatigue, etiology unknown.  

The Board notes that fatigue is a symptom that does not 
clearly manifest so as to be objectively verifiable.  In this 
case, three lay statements corroborate the veteran's report 
of the complaint and the June 1997 VA examiner apparently 
lent some credence to the veteran's complaint, because he 
listed it as a diagnosis, indicating that the etiology was 
unknown.  Nevertheless, to qualify for service connection 
under § 3.317, the regulations require that the disability be 
manifest to a degree of 10 percent or more.  

According to Diagnostic Code 6354 (for chronic fatigue 
syndrome), symptoms which wax and wane but result in periods 
of incapacitation of at least one, but less than two, weeks 
total duration per year, or symptoms controlled by continuous 
medication warrant a 10 percent rating.  There is no evidence 
that the veteran's fatigue has resulted in incapacitation.  
Significantly, the June 1997 examiner noted that the veteran 
was attending school full time and had not missed any school 
because of fatigue.  Nor does any of the lay statements 
indicate that the veteran's fatigue produced significant 
impairment.  The Board finds, therefore, that the veteran's 
fatigue does not meet the criteria for service connection 
under § 3.317.  

In this case, the Board finds that the preponderance of the 
evidence is against the veteran's claim and that, therefore, 
the provisions of § 5107(b) are not applicable.  

Depressive disorder and insomnia 

The service medical records are completely negative for any 
complaints, abnormal clinical findings, or diagnosis of 
depressive disorder or insomnia.  

At the time of the September 1994 Persian Gulf examination, 
the veteran did not report any depressive symptoms or 
insomnia.  No pertinent abnormal clinical findings or 
diagnosis was noted either.  

In July 1997, the veteran reported to a psychiatric examiner 
that he had an episode of being unable to sleep, being jumpy 
all the time, in 1994.  He stated that, currently, he 
couldn't get comfortable, couldn't concentrate, and felt 
depressed and angry about everything he had been through.  He 
replied "maybe" when asked whether he had hallucinations or 
suicidal thoughts, but denied any recent paranoia.  The 
veteran reported initial and middle insomnia "for no 
reason."  The mental status examination was essentially 
negative, except for mildly depressed mood and affect and 
fair insight.  The examiner diagnosed depressive disorder, 
not otherwise specified.  

The VA and private post-service treatment records are 
completely negative for complaints, pertinent abnormal 
clinical findings indicative of depressive disorder or 
insomnia.  

The author of one of the lay statements reported that the 
veteran "was no longer the confident and strong person he 
once was."  Another friend stated that she had detected 
signs of incoherent thought patterns, with an inability to 
focus on one subject at a time.  She also recalled the 
veteran stating that he felt paranoid.  The veteran's mother 
wrote that the veteran had had insomnia in early 1993.  

Although the veteran has apparently displayed some symptoms 
of psychiatric illness since his separation from service, a 
VA examiner assigned a diagnosis of depressive disorder.  To 
the extent that the symptoms have been diagnosed as 
manifestations of a known psychiatric disorder, service 
connection under the provisions of § 3.317 is excluded.  
Because those symptoms began after his separation from 
service and have not been attributed to service in any way, 
service connection on the basis of direct service incurrence 
is also not warranted.  Therefore, service connection must be 
denied.  

Although the veteran's mother corroborated the veteran's 
claimed insomnia and the July 1997 VA psychiatrist also noted 
the veteran complaint of insomnia, there is no evidence that 
the insomnia produces significant impairment.  As noted 
above, service connection under the provisions of § 3.317 
requires that the disability be manifest to a degree of 10 
percent or more after service.  The Board finds that the 
veteran's insomnia does not result in sufficient impairment 
to meet the criteria for a compensable rating under any 
applicable diagnostic code.  Accordingly, service connection 
for insomnia must also be denied.  

In this case, the Board finds that the preponderance of the 
evidence is against the veteran's claim and that, therefore, 
the provisions of § 5107(b) are not applicable.  

Dizziness 

The service medical records are completely negative for any 
complaints, abnormal clinical findings, or diagnosis of 
dizziness.  

At the time of the September 1994 Persian Gulf examination, 
the veteran reported having dizziness.  No pertinent abnormal 
clinical findings or diagnosis was noted, however.  

The veteran reported to the July 1997 VA examiner that, since 
1992/1993, he would sometimes become dizzy upon standing.  
The examiner described the dizziness as nonvertiginous 
momentary light-headedness often related to changing body 
positions or to states of anxiety.  He further commented that 
the dizziness was not disabling in any way.  

The post-service VA and private treatment records are 
negative for complaints of dizziness.  

The Board notes that the July 1997 VA neurological examiner 
appeared to corroborate the occurrence of the veteran's 
dizziness and did not attribute it to a known disorder.  
Further, because VA's rating schedule assigns a 10 percent 
rating for occasional dizziness under Diagnostic Code 6204, 
the Board finds that service connection for dizziness should 
be granted under § 3.317.  

Muscle contraction headaches 

The service medical records are completely negative for any 
complaints, abnormal clinical findings, or diagnosis of 
muscle contraction headaches.  

At the time of the September 1994 Persian Gulf examination, 
the veteran reported having bad frontal headaches once or 
twice a week.  No pertinent abnormal clinical findings or 
diagnosis was noted, however.  A neurological examiner 
commented that it was possible that the veteran's headaches 
were mainly related to chronic sinusitis, muscle contraction, 
or both.  

A VA neurological examiner in July 1997 described the 
veteran's headaches as generalized, occurring daily, and non-
throbbing, with no real focal emphasis.  The veteran also 
reported some nausea with the headaches, although the 
examiner indicated that the headaches seemed to be more of a 
late symptom, rather than a precipitant of the nausea.  The 
veteran stated that he would take minor analgesics for the 
headaches, with variable results.  The overall neurological 
examination was completely normal.  The examiner 
characterized the veteran's headaches as minor muscle 
contraction type headaches.  

The post-service VA and private treatment records are 
negative for complaints of headaches.  

The veteran's mother and one of his close friends wrote that 
they had observed his having severe migraine headaches, 
beginning in early 1993.  Although they are competent to 
comment on their observations of the veteran, headaches are a 
subjective complaint that is not readily observable.  
Moreover, as laypersons, they are not competent to assign a 
diagnosis as to the type of headache.  Espiritu v. Derwinski, 
2 Vet. App. 492, 494 (1992).  

The July 1997 VA neurologist described the veteran's 
headaches in some detail; he diagnosed them as muscle 
contraction headaches.  To the extent that the headaches have 
been attributed to a known disorder, service connection under 
the provisions of § 3.317 is excluded.  Although the lay 
statements characterized the veteran's headaches as migraine 
headaches, a neurological disability for which service 
connection may be presumed if manifested within one year 
following separation from service, the VA neurologist 
diagnosed muscle contraction headaches which are not of 
neurological origin.  Therefore, service connection cannot be 
presumed for the veteran's headaches, nor is service 
connection on the basis of direct service incurrence 
warranted, since the headaches were not manifest during 
service and no examiner has otherwise attributed them to 
service.  Accordingly, service connection for headaches must 
be denied.  

In this case, the Board finds that the preponderance of the 
evidence is against the veteran's claim and that, therefore, 
the provisions of § 5107(b) are not applicable.  

Memory loss 

The service medical records are completely negative for any 
complaints, abnormal clinical findings, or diagnosis of 
memory loss.  

At the time of the September 1994 Persian Gulf examination, 
the veteran did not report any memory loss.  

The post-service VA and private treatment records are 
negative for any complaint or finding of memory loss.  

The July 1997 VA psychiatrist wrote that, on mental status 
examination, remote, recent, and immediate recall were good.  

One friend of the veteran wrote that he had observed memory 
lapses in the veteran.  

Although the veteran has complained of memory loss and memory 
lapses have reportedly been observed by a friend, the 1997 VA 
psychiatrist did not detect any memory impairment on 
objective testing.  The Board affords greater probative 
weight to the objective evaluation of the veteran's memory by 
the VA examiner than to vague instances of memory lapse, as 
reported by the veteran's friend.  Moreover, even if the 
veteran does have some degree of memory loss, it is clearly 
minimal and would not meet the criteria for a compensable 
evaluation under any applicable diagnostic code.  

Therefore, because a disability manifested by memory loss was 
not shown during service and because any memory loss that may 
be present does not meet the requirements of § 3.317, service 
connection must be denied.  

In this case, the Board finds that the preponderance of the 
evidence is against the veteran's claim and that, therefore, 
the provisions of § 5107(b) are not applicable.  

Coughing, sneezing, runny nose, and sinus problems 

The service medical records show that, in April 1989, the 
veteran was seen complaining of a runny nose, a non-
productive cough, and a sore throat for the previous three 
days.  An upper respiratory infection was diagnosed.  The 
remainder of the service records are negative for any similar 
complaints or any related clinical findings or diagnosis.  

The post-service private treatment records note treatment for 
an upper respiratory infection in February 1993 and February 
1994, with normal clinical findings at other times.  In 
December 1996, the veteran was treated for bronchitis.  

At the time of the September 1994 Persian Gulf examination, 
the veteran did not report any coughing, sneezing, runny 
nose, or sinus problems.  In fact, the examiner stated that 
the veteran denied any cough.  Examination of the nose and 
throat was normal.  

At the time of a VA examination in June 1997, the veteran 
reported coughing, sneezing, nasal drainage, and sinusitis.  
He stated that the drainage was mild most of the time, but on 
occasion would become more intense for several days.  He 
denied experiencing any significant difficulty breathing 
through his nose until he would get the congestion blockage.  
On examination, the sinuses were all normal.  The nasal 
septum was deviated mildly to moderately, with unilateral 
obstruction.  There was a slight watery discharge.  No polyps 
or other abnormalities were noted.  The examiner diagnosed 
vasomotor rhinitis, probably allergic in nature.  

The veteran's mother wrote that, in early 1993, he 
experienced flu-like symptoms, with severe migraines, 
coughing, sneezing, runny nose, sinus problems, elevated 
temperature, nausea and chills, shortness of breath, 
insomnia, rash, joint pains, rapid weight and appetite loss, 
and extreme fatigue.  

Despite the veteran's mother's statement, the medical records 
do not reflect any pertinent complaints and no pertinent 
abnormal clinical findings until the 1997 examination.  
Significantly, although the June 1997 examiner did not report 
any significant pertinent abnormal clinical findings, he did 
diagnose vasomotor rhinitis and indicated that it was 
probably allergic in nature.  

To the extent that the claimed symptoms have been attributed 
by a VA physician to a defined diagnosis, allergic vasomotor 
rhinitis, service connection under the provisions of § 3.317 
is not warranted.  In addition, the disorder was not 
manifested during service and has not otherwise been 
attributed to service.  Moreover, the regulations provide 
that seasonal or other acute allergic manifestations 
subsiding on the absence or removal of the allergen are 
generally to be regarded as acute diseases, healing without 
residuals.  38 C.F.R. § 3.380 (2004).  Regardless, the 
evidence does not establish service connection on any basis 
for a disability manifested by coughing, sneezing, runny 
nose, and sinus problems.  

In this case, the Board finds that the preponderance of the 
evidence is against the veteran's claim and that, therefore, 
the provisions of § 5107(b) are not applicable.  

Joint pains

The service medical records show that the veteran was seen in 
January 1989 complaining of a swollen left ring finger for 
the previous week.  Although soft tissue strain was initially 
diagnosed, an x-ray revealed an avulsion fracture of the head 
of the left ring finger.  The finger was splinted for several 
weeks, but no complaints or abnormal clinical findings 
regarding the finger were noted after April 1989.  In June 
1992, one day after his separation examination, the veteran 
was seen for complaints of continuing pain in his left great 
toe following an injury one and a half months previously.  
Some decreased range of motion was noted on examination, but 
x-rays of the left foot were reportedly negative.  Contusion 
of the left foot was diagnosed.  On the history portion of 
the separation examination report the veteran denied having a 
history of any bone or joint pain, foot trouble, or recurrent 
back pain.  

At the time of the September 1994 Persian Gulf examination, 
the veteran did not report any joint pains.  No pertinent 
abnormal clinical findings were noted and no diagnosis 
relative to joint pains was listed.  

The private treatment records show that the veteran was 
involved in a motor vehicle accident in September 1994, after 
which he complained of pain in his neck and entire back.  
X-rays were negative, but he continued to complain of 
periodic musculoskeletal back pain for more than a year 
thereafter.  

At the time of a VA compensation examination in July 1997, 
the veteran indicated that toward the end of 1992, he 
developed a mild aching pain involving both shoulders, his 
neck, and lower back that was aggravated by activity.  It was 
usually worse in the morning and late afternoon.  The 
examiner noted that there was no history of injury.  On 
examination of the veteran's neck, shoulders, and lumbar 
spine, no abnormal clinical findings were reported.  The 
examiner also indicated that x-rays of the shoulders and 
cervical and lumbar spine were normal.  He concluded that, on 
physical and x-ray examination, he could find no objective 
evidence of organic pathology to explain the veteran's 
symptoms.  

Although the veteran's mother wrote that he developed joint 
pains, along with many other symptoms, in early 1993, no 
physician has noted any clinical findings to corroborate his 
complaints.  Moreover, despite the July 1997 VA examiner's 
statement that there was no history of injury, the records 
clearly show that the veteran did injure his neck and back in 
a motor vehicle accident in 1994.  The Board finds that the 
preponderance of the evidence indicates that any joint 
symptoms that the veteran may experience are attributable to 
injuries he sustained in the motor vehicle accident.  
38 U.S.C.A. § 5107(b).  

Therefore, service connection for joint pains is denied.  

Fever

The service medical records are completely negative for any 
complaints, abnormal clinical findings, or diagnosis of 
fever.  

At the time of the September 1994 Persian Gulf examination, 
the veteran did not report having had fever.  

The June 1997 VA examiner noted the veteran's report that he 
did not have daily fevers, but that he could be "sick for a 
few days or a week."  No abnormal temperature was recorded 
during that examination and the examiner did not comment 
further on the veteran's claimed fevers.  

The VA and private treatment records are negative for 
complaints or clinical findings of any fevers.  

The lay statements do not refer to the veteran's claimed 
fevers.  

In the absence of any lay or medical corroboration that the 
veteran has ever been troubled by recurrent fevers, service 
connection is not warranted on any basis.  

In this case, the Board finds that the preponderance of the 
evidence is against the veteran's claim and that, therefore, 
the provisions of § 5107(b) are not applicable.  


ORDER

Service connection for genitourinary problems due to 
undiagnosed illness is denied.

Service connection for skin disease due to undiagnosed 
illness is denied.  

Service connection for fatigue due to undiagnosed illness is 
denied.

Service connection for a depressive disorder and insomnia due 
to undiagnosed illness is denied.

Service connection for dizziness due to undiagnosed illness 
is granted.  

Service connection for muscle contraction headaches due to 
undiagnosed illness is denied.  

Service connection for memory loss due to undiagnosed illness 
is denied.

Service connection for coughing, sneezing, runny nose, and 
sinus problems due to undiagnosed illness is denied.

Service connection for joint pains due to undiagnosed illness 
is denied.

Service connection for fever due to undiagnosed illness is 
denied.


REMAND

The record shows that an upper gastrointestinal x-ray series 
in June 1997 reportedly revealed findings consistent with 
gastritis and duodenitis.  The examiner commented that the 
veteran's complaints of nausea, vomiting, weight loss, and 
loss of appetite were symptoms of the gastritis and 
duodenitis.  Because the record also shows that the veteran's 
weight in June 2002, prior to his separation from service, 
was 205, that in February 1993 his weight was 193, and that 
the most recent weight noted in the record is 185, the Board 
believes that a medical opinion would be helpful to determine 
whether duodenal ulcer disease many have been present to a 
compensable degree within one year after his separation from 
service.  

The Board also notes that VA examiners, in August 1994 and 
June 1997, have provided differing assessments of the 
veteran's pulmonary complaints:  the 1994 examiner stated 
that there was moderate obstructive ventilatory impairment, 
whereas the 1997 examiner indicated that pulmonary testing 
was completely normal.  Neither examiner diagnosed any 
respiratory disorder.  The Board believes that a 
comprehensive pulmonary examination would be helpful in 
resolving the apparent disparity in the available medical 
evidence.  

Therefore, this case is REMANDED for the following actions:  

1.  The RO should request that the 
veteran furnish the names and addresses 
of all health care providers who have 
treated him for nausea, vomiting, weight 
loss, and loss of appetite or a chronic 
respiratory disorder since December 1997 
and the approximate dates of any such 
treatment.  With any needed signed 
releases from the veteran, the RO should 
request copies of the records of any 
treatment identified by the veteran.  All 
records so received should be associated 
with the claims file.  

2.  Upon receipt of all requested 
records, the RO should schedule the 
veteran for gastrointestinal and 
respiratory examinations.  The claims 
file must be made available to and be 
reviewed by the examiners in conjunction 
with the examinations.  All indicated 
special tests should be completed.  All 
symptoms, pertinent clinical findings, 
and diagnoses should be set forth in 
detail.  The gastrointestinal examiner 
should be requested to provide an opinion 
as to whether it is at least as likely as 
not that peptic ulcer disease was 
manifest within one year following the 
veteran's separation from service and, if 
so, should describe the manifestations 
and severity of the disorder at that 
time.  The examiner should comment as to 
whether the veteran's claimed nausea, 
vomiting, weight loss, and loss of 
appetite are related to any current known 
diagnosis.  The respiratory examiner 
should be requested to provide an opinion 
as to whether it is at least as likely as 
not that the veteran now has a chronic 
known respiratory disorder.  If a chronic 
diagnosed respiratory disorder is not 
shown, the examiner should describe the 
extent and severity of any objective 
manifestations of the veteran's claimed 
lung weakness and chest pain.  All 
opinions should be supported by adequate 
rationale.  

3.  Upon completion of the requested 
development, the RO should again consider 
the veteran's claims.  If action taken 
remains adverse to him, he and his 
representative should be furnished with a 
supplemental statement of the case and 
they should be given an opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).    



	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


